Citation Nr: 0405273	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  00-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability.

2.  Entitlement to service connection for a disability 
manifested by hives.

3.  Entitlement to service connection for a chronic left 
wrist disability.

4.  Entitlement to service connection for a chronic right 
wrist disability.

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for chronic sinusitis 
and seasonal allergies.

8.  Entitlement to service connection for carpal tunnel 
syndrome.

9.  Entitlement to service connection for residuals of 
frostbite to the fingers and feet.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1993 to February 
1999.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was remanded 
for procedural and substantive development.  The case has 
been returned to the Board for appellate review.

A portion of this appeal is being remanded to the RO by way 
of the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran should further action be required on his 
part.  The Board notes that for reasons which will be set 
forth below, the issues of the veteran's entitlement to 
service connection for a lumbar spine disability, seasonal 
allergies and chronic sinusitis, migraine headaches, and 
residuals of frostbite of the fingers and feet is being 
deferred pending additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to claims for service 
connection for hives, left wrist disability, right wrist 
disability, carpal tunnel syndrome, as well as entitlement to 
a disability rating in excess of 10 percent for a left knee 
disorder have been obtained, and the veteran has been 
properly notified of the elements necessary to grant the 
claims.

2.  The veteran's inservice hives were acute and transitory 
in nature and resolved without residual disability.

3.  The veteran does not currently have hives or any 
residuals resulting therefrom.

4.  Any left or right wrist disability in service was acute 
and transitory in nature and resolved without residual 
disability.

5.  The veteran does not currently have a left or right wrist 
disability.

6.  The veteran does not currently have carpal tunnel 
syndrome.

7.  The veteran complains of constant pain of the left knee 
and has motion from 0 to 130 degrees.  X-ray studies on 
examination in October 2002 showed mild degenerative changes.

8.  Recent examination showed no functional limitation caused 
by the left knee disability.  The examination showed no 
evidence of weakness, incoordination, excess fatigability, 
atrophy, or skin changes.



CONCLUSIONS OF LAW

1.  Disability resulting from hives were not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Neither a left wrist nor a right wrist disability was 
incurred in nor aggravated by active service and arthritis 
involving either wrist, if present, may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).



4.  The veteran does not have carpal tunnel syndrome which 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

5.  A disability rating in excess of 10 percent for a left 
knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

5.  A separate disability rating   of 10 percent is warranted 
for arthritis of the left knee.  38 U.S.C.A. §§  1155, 5107 
(West 2002); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5003 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This provides new statutory 
requirements regarding notice to a veteran and his 
representative, if any, and specified duties to assist in the 
development of the claims.

On full review of the claims folder, the Board finds that all 
required notice and development actions specified in the new 
law have been complied with during the appeal as they pertain 
to the disabilities listed above.  Specifically, the veteran 
was provided with a letter explaining the VCAA in January 
2003.  He was told that he needed medical or lay evidence 
relating current disabilities to his active service.  He was 
asked to provide copies of any private treatment records he 
had in his possession and he was told what the evidence had 
to show to establish entitlement to service connection.  
Further, the Board notes that the case was remanded by the 
Board in 2001 for procedural purposes.  Also, the veteran was 
to be provided with a rating examination pertaining to his 
claim for an increased disability for his left knee disorder.  
That was accomplished in October 2002.  Also, in 
correspondence to the veteran throughout the prosecution of 
his claims, the RO requested that he furnish releases for 
private medical reports, which were subsequently obtained.  
The Board therefore finds the record, considered in its 
totality, shows that VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As noted above, 
the case was before the Board in 2001 at which time it was 
remanded for further development.  Subsequent to the remand, 
the veteran was provided with notice of the VCAA and he was 
accorded a rating examination for his left knee disorder.  No 
further development of information within the control of the 
Government is necessary to an equitable disposition of the 
appeal.  The Board sees no areas in which further development 
is needed with regard to hives, wrist disorders, carpal 
tunnel syndrome, and a left knee disability.  Under these 
circumstances, adjudication of this portion of the appeal, 
without referral to the RO for consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  The United States Court of 
Appeals for the Federal Circuit has stated that "a veteran 
seeking disability benefits must establish...the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000) 

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Service connection for hives.

The Board acknowledges that the veteran was treated for 
symptoms associated with hives in service.  However, it is 
apparent that this was acute and transitory and resolved 
without residual disability.

At the time of examination by VA in December 1998, the 
veteran's complaints included having had hives secondary to 
an allergy to seafood.  Following examination, the 
impressions included a history of hives, with a notation that 
no hives were present at the time of current examination.  
Examination by VA in March 1999 also referred to a history of 
hives resulting from eating shellfish.  On current 
examination, it was stated he had no rash.  The pertinent 
diagnosis was hives secondary to eating shellfish.

With regard to disabilities involving either or both wrists, 
and carpal tunnel syndrome, the veteran maintains that he has 
symptoms associated with each of these disorders.  However, 
as a lay person, he is not qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board cannot grant service connection when the medical 
evidence neither establishes a current disability, nor 
provides any causal link to symptoms shown in service.

With regard to carpal tunnel syndrome, there is no current 
medical diagnosis reflecting its presence.  As for 
disabilities involving the wrists, the examination accorded 
the veteran by VA in December 1998 referred to chronic wrist 
strain with motion restriction, with a notation that both 
wrist joints were prone to exacerbation and flareups.  
However, at the time of examination of the joints by VA in 
March 1999, the wrists were normal-looking and exhibited no 
swelling, deformity, or motion restriction.  There was mild 
pain noted on the lateral side of the left wrist, but grip 
strength was noted as being strong.  The pertinent diagnosis 
was subjective complaints of pain in the wrists, with a 
notation that there was no evidence of any orthopedic 
pathology.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in a disability.  Bremmer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for hives, 
left wrist disability, right wrist disability, or carpal 
tunnel syndrome.

Entitlement to an initial disability rating in excess of 
10 percent for a left knee disorder.

Disability evaluations are determined by applying the VA's 
Schedule of Rating Disabilities (Rating Schedule), which 
represents, as far as can practicably be determined, the 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

The basis of disability evaluation is the ability of the body 
as whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2003).

With respect to the joints, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movements, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that for disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional 
impairment.  The Court instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, to be expressed in 
terms of the degree of additional range of motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.

For recurrent subluxation or lateral instability, slight 
impairment warrants a 10 percent evaluation, moderate 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In the alternative, limitation of flexion of a leg warrants a 
10 percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees, or 
a 30 percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

In the alternative, limitation of extension of the leg 
warrants a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees, or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In this case, the veteran has appealed the October 1999 
rating decision assigning an initial 10 percent evaluation 
for his left knee disability.  Therefore, consideration must 
be given regarding whether the case warrants the assignment 
of separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A review of the evidence of record discloses that the veteran 
underwent left knee surgery in service in 1998.  At the time 
of VA examination in December 1998, there was a well-healed 
scar about 6 inches long on the anterior aspect of the knee 
joint.  The scar was mildly keloidal.  It was also tender.  
Passive range of motion of the knee joint was tested.  
Extension was to 0 degrees and flexion was from 0 to 
70 degrees.  Further flexion was not possible because of 
pain.  No evidence of easy fatigability or incoordination was 
indicated.  The pertinent diagnosis was left knee strain 
secondary to anterior cruciate ligament and medical meniscus 
tear.  It was stated the knee was "just fresh" postoperative 
status.

A VA examination of the joints was accorded the veteran in 
March 1999.  On left knee examination, there was a keloidal 
surgical scar.  It was described as slightly tender.  
Alignment was normal and there was no effusion.  There was no 
tenderness in the joint line, although the veteran complained 
of pain anteriorly.  Medial lateral and anteroposterior 
movements were unstable.  Lachman testing was negative.  
Range of motion was full.  X-ray studies of the knee showed 
status post anterior cruciate ligament reconstruction.  The 
examination diagnosis was status anterior cruciate ligament 
reconstruction of the left knee.

Subsequently, the veteran was accorded another rating 
examination by VA in October 2002.  Complaints included 
constant left knee pain.  He stated that squatting and 
kneeling were difficult.  The veteran indicated he had tried 
Motrin and Ibuprofen as well as Ben Gay for his pain.  The 
veteran reported having had two surgical procedures for his 
knee in service.

On examination he was observed to walk well in the room with 
a normal heel-toe gait.  No visible manifestation of pain was 
indicated.  He had no knee brace or cane with him.  
Equilibrium was normal and there was no deformity of the knee 
joint.  Squatting was possible, although he complained of 
pain.  Alignment of the knee was normal.

There was a surgical scar about 4 inches in length.  It was 
located in front of the knee joint.  The scar was 
hypertrophic and not keloidal.  There was no effusion in the 
knee joint and there was no swelling.  Patellar positioning 
was normal.  Translation was satisfactory.  There was no 
atrophy.  Circumference measurements were equal on both sides 
at an identical level.  The skin was described as healthy-
looking with normal turgescence.  There was no evidence of 
diffuse atrophy or wrinkling.  Movement of the knee joint was 
not painful.  Medial lateral and anteroposterior movements 
were stable.  Lachman testing was negative.  Motion was from 
0 to 130 degrees.  Quadriceps power was strong against 
resistance.  There was no evidence of incoordination, 
weakness, or fatigability.  There was no evidence of 
functional impairment due to subjective complaint, or any 
possible structural change.

X-rays of the knee showed post surgical changes with a 
metallic screw through the proximal shaft of the tibia.  A 
small metallic plate was noted along the anterolateral aspect 
of the distal femur.  A small bony fragment along the 
inferior aspect of the patella could be related to an old 
avulsed fracture fragment or a loose spur.  This also had 
remained unchanged since the previous study.  There were mild 
degenerative changes with slight narrowing of the medial 
joint space.

A CT scan of the left knee showed post surgical changes 
related to the anterior cruciate ligament repair with 
metallic screws extending from the anterior aspect of the 
proximal tibia into the articular margin of the superior 
tibia.  No significant abnormality was seen involving the 
left knee.

The diagnosis was history of left knee injury followed by two 
surgeries repairing damage to the knee joint.  Currently, the 
knee was described as having satisfactory motion with no 
evidence of muscle atrophy, weakness, or instability.  The 
examiner opined that the remand and the claims folder had 
been reviewed and there was no functional limitation 
attributable to the left knee disability.  Pain was not 
visibly manifested on movement of the joint and there was no 
evidence of disuse atrophy or skin changes.  Also, there was 
no evidence of functional impairment due to pain.  Further, 
there was no evidence of weakness, incoordination, or excess 
fatigability.

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97), and August 14, 1998 (VAOPGPREC 9-98) have 
held that separate disability evaluations would be assigned 
for service-connected knee disability under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5003, when a 
veteran is found to have both arthritis and instability of 
the knees.

For separate ratings to be assigned on this basis, the 
limitation of motion of each knee must at least equate to the 
requirements for a noncompensable rating under Diagnostic 
Code 5260 or 5261 where the arthritis in each knee must be 
productive of painful motion.

Under the provisions of Codes 5260 and 5261, a noncompensable 
rating is assignable with function of the knee limited to 
60 degrees or extension of the knee limited to 5 degrees.  A 
10 percent evaluation is assigned if knee function is limited 
to 45 degrees or if knee extension is limited to 10 degrees.  
A 20 percent evaluation is assigned if knee flexion is 
limited to 30 degrees or if knee extension is limited to 
15 degrees.  Under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a 10 percent rating is assignable where 
limitation of motion is present, but noncompensable, under 
the appropriate diagnostic code.

At the time of the October 2002 examination, the veteran was 
reported to have motion from 0 to 130 degrees of the left 
knee.  While this degree of motion restriction does not in 
itself warrant a compensable rating under 38 C.F.R. § 4.71a, 
the evidence of record clearly shows that the veteran has 
noncompensable motion restriction and degenerative arthritis 
in the left knee.  At the time of the October 2002 
examination, it was stated that X-ray studies showed 
degenerative changes of the knee, albeit only mild in degree.  
Regardless, a separate 10 percent rating for degenerative 
arthritis in the left knee is warranted under the provisions 
of Diagnostic Code 5003.  The report of this recent 
examination in October 2002 shows that the veteran has 
noncompensable limitation of left knee flexion and 
degenerative arthritis in the knee.  Thus, a separate 
10 percent rating for degenerative arthritis in the left knee 
is warranted under the provisions of Diagnostic Code 5003.  
However, the report of the 1998 examination was without 
reference to arthritis.  Accordingly, the effective date of 
the assignment of the separate 10 percent rating is 
October 10, 2002, the date of the examination identifying the 
presence of arthritis in the knee.  

As for the left knee disorder itself the evidence has not 
shown any functional impairment caused by the service-
connected left knee disability since the veteran's discharge 
from service.  At the time of the October 2002 examination, 
pain was stated as not being visibly manifested on movement 
of the knee joint.  Further, there is no evidence of disuse 
atrophy, skin changes, weakness, incoordination, or excess 
fatigability.


ORDER

Service connection for hives is denied.

Service connection for a left wrist disability is denied.

Service connection for carpal tunnel syndrome is denied.

Entitlement to a disability evaluation in excess of 
10 percent for a left knee disability, classified for rating 
purposes as status post anterior cruciate ligament repair 
from February 17, 1999, is denied.

Entitlement to a separate 10 percent rating for degenerative 
joint disease in the left knee is granted, effective 
October 10, 2002, subject to the law governing the payment of 
monetary benefits.


REMAND

A review of the record discloses that with regard to the 
claims for service connection for a lumbar spine disorder, 
headaches, seasonal allergies and chronic sinusitis, and 
residuals of frostbite to the fingers and feet, further 
development is in order.  The service medical records show 
the veteran was seen for complaints related to frostbite on 
periodic occasions during service.  The December 1998 
examination accorded the veteran showed a positive finding 
regarding temperature intolerance of the feet.  They were 
described as cold, bilaterally.  Also noted was mildly 
diminished tarsalis pedis pulses.  However, at the time of 
the March 1999 examination, the frostbite was noted by 
history only, with a statement that there were no residuals.  
More recently, the veteran has complained that he still 
experiences problems related to the frostbite he had in 
service.

As for the claim for service connection for a low back 
disorder, while there was no organic pathology regarding the 
back noted at the time of examination by VA in March 1999, 
private medical records associated subsequent thereto have 
included assessments of low back pain.

With regard to the claim for service connection for sinusitis 
and headaches, the March 1999 examination included 
assessments of severe left maxillary sinusitis.  Also noted 
were chronic headaches, likely secondary to the sinusitis.  
However, the examiner did not provide an opinion as to the 
etiology of the sinusitis and/or the headaches.

In view of the foregoing, particularly in view of the fact 
that the examinations were conducted so soon after the 
veteran's service discharge, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claims on appeal.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain in his 
behalf.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for the disabilities at issue since 
service discharge.  After securing the 
necessary releases, the RO should obtain 
those records that have not been 
previously secured, especially any VA 
treatment records.

3.  Thereafter, the RO should provide the 
veteran with examinations by a physician 
knowledgeable in sinus disorders and 
headaches, a physician knowledgeable in 
orthopedics, and a physician 
knowledgeable in neurology, to conduct 
examinations of the veteran for the 
purpose of determining the nature and 
etiology of any disorders present.  Each 
physician is asked to review the entire 
record and determine the etiology and 
correct diagnosis of any disorder 
present.  The examiner should then opine 
whether any disorder diagnosed is as 
likely as not associated with the 
veteran's several years of active 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.

4.  Then, the RO should review and 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examinations requested in this REMAND are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for any scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



